        Case 1:18-cv-08819-VSB Document 23 Filed 11/07/18 Page 1 of 1




 UNITED ST ATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------)(
 ADOLFO HUMBERTO ALMAZO VIDAL,
 individually and on beha?f o_f others similarly
 situated,
                                         Plaintiff,
                    -against-                                            18-cv-08819-VS B

 THE DRAFT HOUSE LLC (D/B/A THE                                     CERTIFICATE OF DEFAULT
 DRAFT HOUSE), MAURIZIO SALIERNO,
 LUIGI GHIDETTI, and FABRIZIO
 PELLIZZON,
                              Defendants
 -------------------------------------------------------)(
        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District
of New York, do hereby certify that this action was commenced on September 26, 2018 with the
filing of a summons and complaint; a copy of the summons and complaint was served, pursuant to
Fed. R. Civ. P. 4(e) (1), on Defendant Fabrizio Pellizzon on October 4, 2018, by personally
delivering a copy to Marcel Doe, a person of suitable age and discretion, who identified himself
as a co-worker; and proof of such service on the said Defendant was filed on October 12, 2018
(Dkt. No. I 2).

        I further certify that the docket entries indicate that the above-named Defendant has not
filed an answer or otherwise moved with respect to the complaint herein. The default of the
Defendant Fabrizio Pellizzon is hereby noted.

Dated: New York, New York
        !\J\)J    1'2018
                                                     RUBY J. KRAJICK
                                                     Clerk of the Court

                                                     By:            ~,~
                                                     Deputy Clerk
